United States Court of Appeals
                      For the First Circuit

No. 17-6001

                          UNITED STATES,

                            Appellee,



                                v.

                        GARY LEE SAMPSON,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on February 22, 2022, is
amended as follows:

     On the cover page, replace " Rachel S. Rollins" with " Rachael
S. Rollins"

     On page 3, line 7, replace "ab intio" with "ab initio"